 

Exhibit 10.26

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of the 1st day of
January 2020, between Sotherly Hotels Inc., a Maryland corporation (the
“Company” or “Employer”), and Scott M. Kucinski (the “Executive”).

RECITALS:

WHEREAS, the Company is in the business of owning and developing hotels (the
“Company’s Business”); and

 

WHEREAS, the Company has employed Executive for a period of approximately
fifteen and a half (15 ½) years, including six (6) years as Vice President –
Operations and Investor Relations; and

 

WHEREAS, each of the Company and Executive agree that Executive will be promoted
to the position of the Company’s Executive Vice President and Chief Operating
Officer, pursuant to the terms of this Agreement; and

 

WHEREAS, the Employer and Executive desire to enter into this Agreement as of
the date hereof on the terms and conditions set forth herein.

 

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

Section 1.Employment.  The Company hereby agrees to employ Executive and
Executive hereby accepts such employment with the Company, on the terms and
subject to the conditions hereinafter set forth. Subject to the terms and
conditions contained herein, Executive shall begin serving as Executive Vice
President and Chief Operating Officer of the Company on the Commencement Date
and shall have such duties as are typically performed by an executive vice
president and chief operating officer of a corporation of similar size and type
as the Company.  Executive shall render his services at the direction of, and
shall report solely to, the Chief Executive Officer of the Company.  Executive
agrees to use best efforts to promote and further the business, reputation and
good name of the Company. Executive’s primary place of employment shall be in
the Williamsburg, Virginia area, or such other location as determined by the
Board of Directors, subject to Section 7(e).

Section 2.Commencement Date; Term.  Employment of Executive shall continue on
the terms herein from and after the date first set forth above (the
“Commencement Date”), and shall continue during the period ending on December
31, 2024, unless terminated prior to such date pursuant to Section 7.  Following
December 31, 2024, the term of the Agreement shall be extended for an additional
year, on each anniversary of the Commencement Date, unless either party gives
180 days prior written notice that the term will not be extended (the
“Employment Term”).  The Employment Term shall terminate upon any termination of
Executive’s employment pursuant to Section 7.

1

 

--------------------------------------------------------------------------------

 

Section 3.Compensation and Benefits.  During the Employment Term, Executive
shall be entitled to the following compensation and benefits:  

(a)Salary.  As compensation for the performance of Executive’s services
hereunder for the 12-month period ending December 31, 2020, the Company shall
pay to Executive a salary (the “Salary”) of Two-Hundred and Fourteen Thousand
and Five-Hundred Dollars ($214,500), plus a cost of living adjustment as
approved by the Nominating, Corporate Governance and Compensation Committee (the
“Committee”) of the Company’s Board of Directors, which in no event will be less
than a percentage equal to the annual inflation rate for the prior full calendar
year as measured by the Consumer Price Index for All Urban Consumers published
by the U.S. Department of Labor, Bureau of Labor Statistics (the “CPI
Adjustment”).  For the 12-month period ending December 31, 2021, Executive’s
salary shall be increased by Thirty-Seven Thousand and Five Hundred Dollars
($37,500) over his 2020 Salary, plus a CPI Adjustment. For the subsequent three
years under the term of this Agreement, the Committee shall review Executive’s
Salary annually in conjunction with its regular review of employee salaries and
may increase his Salary as in effect from time to time as the Committee shall
deem appropriate, it being understood and agreed that the intent of the parties
that Executive’s salary increases are subject to the satisfactory performance of
Executive; provided, however, that Executive’s Salary shall be increased
annually to account for the CPI Adjustment.  The Salary shall be payable in
arrears in approximately equal semi-monthly installments (except that the first
and last such semi-monthly installments may be prorated if necessary) on the
Company’s regularly scheduled payroll dates, minus such deductions as may be
required by law or reasonably requested by Executive.  

(b)Annual Performance Bonus.  Executive shall be eligible to receive, in respect
of each calendar year during the Employment Term, an annual cash performance
bonus (the “Annual Performance Bonus”) with a target between twenty-five percent
(25%) and thirty-five percent (35%) of Salary for that calendar year, based upon
(other than as noted below) the attainment of quantitative performance goals set
forth in a performance plan established by the Committee by January 31 of each
year (the “Performance Plan”).  The Annual Performance Bonus shall be paid to
Executive within thirty (30) days following the receipt of the audited results
of the Company for the calendar year, but in no event later than sixty (60) days
after the close of the calendar year.  If necessary, the Annual Performance
Bonus shall be granted under a performance based plan that meets the
requirements under Section 162(m) of the Internal Revenue Code (the “Code”).

(c)Stock.  The Company may grant to Executive stock options, performance shares,
performance units, deferred shares or restricted stock from time to time under
the terms of a separate agreement, and consistent with the terms of any stock
incentive plan which may be established and adopted by the Company.  On the
Commencement Date, Executive shall be granted a “Restricted Stock Grant” of
15,000 shares of the common stock in the Company. The Restricted Stock Grant
shall vest in full on the earlier of: (i) December 31, 2024 or (ii) upon Death,
Disability, Termination Without Cause, or Resignation for Good Reason, as
defined in Section 7. The shares of common stock in the Restricted Stock Grant
shall be divisible pro-rata by any forward or reverse splits of the Company’s
common stock and shall be subject to such additional terms as may be provided in
a Restricted Stock Grant agreement.

2

 

--------------------------------------------------------------------------------

 

(d)Benefits.  In addition to the Salary and the Annual Performance Bonus,
Executive shall be eligible to participate in the Company’s health, insurance,
retirement, and other benefit plans and programs.  Executive shall also be
entitled to four (4) weeks of paid vacation for each calendar year during the
Employment Term.  Additionally, Executive will be entitled to two (2) weeks paid
time for illness and personal leave, and all Company holidays.  Executive shall
be entitled to all other benefits as are generally allowed to other senior
executives of the Company, in accordance with the Company’s policies in effect
from time to time.  

(e)Directors and Officers Liability Insurance.  The Company will, at its
expense, provide Executive with Directors and Officers Liability Insurance,
subject to the provisions governing such insurance and on such terms as the
Board of Directors may from time to time decide. The Company will indemnify
Executive and hold Executive harmless, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
him in connection with any action, suit or proceeding to which he may be made a
party by reason of his being an officer, director or employee of the Company or
of any subsidiary or affiliate of the Company at any time.

(f)Insurance and Other Related Benefits.  Company shall pay for one hundred
percent (100%) of all health insurance premiums under a policy covering
Executive and his immediate family.  During the Employment Term, the Company
shall maintain on the life of Executive, provided he is insurable at standard
rates, a term life insurance policy in the amount of One Million Dollars
($1,000,000.00).  Executive shall have the right to designate the beneficiary or
beneficiaries of such policy.  In the event that Executive is not insurable
during the term of this Agreement due to illness, accident, injury or other
similar event, the Company shall maintain the term life insurance policy in the
amount of One Million Dollars ($1,000,000.00), but Executive agrees to pay the
difference between the normal standard rate premium for an equivalent insurable
person and the non-standard rate which is quoted given the circumstances
surrounding Executive’s reduced insurability.  During the Employment Term, the
Company shall also maintain for the benefit of Executive disability insurance
such that Executive will be entitled to receive monthly payments not less than
the monthly payments made pursuant to Section 3(a) hereof (the “Disability
Payments”) at the time of any event causing his complete or partial disability.
In addition to the foregoing, Executive will be entitled to other executive
benefits on the same basis as the Company provides to its other executives and
customary fringe benefits and privileges that the Company makes generally
available to executives.  

(g)Other Benefits.  Executive is entitled to visit the hotels in the Company’s
portfolio and utilize same for leisure (on a space available basis) or business
at no cost to Executive.

(h)Retirement.  To the extent a retirement or profit sharing plan is established
and adopted by the Company, Executive shall be entitled to participate in said
plan pursuant to applicable law.

(i)No Other Compensation.  Except as otherwise expressly provided herein, or in
any other written document executed by the Company and Executive, no other
compensation or other consideration shall become due or payable to Executive on
account of the services rendered hereunder.

3

 

--------------------------------------------------------------------------------

 

(j)Taxation and Withholding.  The compensation and benefits provided for in this
Section 3 (as well as the termination payments provided for in Section 7(g))
shall be reported as income to Executive and subjected to tax withholding as
required under applicable Federal, state, and local laws.

 

(k)Reimbursements.  Payment or reimbursement of expenses incurred by Executive
pursuant to the provisions of this Section 3, other than reimbursements that
would otherwise be exempt from income or the application of Section 409A of the
Code, shall be made promptly and in no event later than December 31 of the year
following the year in which such expenses were incurred, and the amount of such
expenses eligible for payment or reimbursement, or in-kind benefits provided, in
any year shall not affect the amount of such expenses eligible for payment or
reimbursement, or in-kind benefits to be provided, in any other year, except for
any limit on the amount of expenses that may be reimbursed under an arrangement
described in Section 105(b) of the Code.  Additionally, any right to expense
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

Section 4.Exclusivity.  During the Employment Term, the Executive shall devote
his full time to the business of the Company, shall faithfully serve the Company
and shall in all respects conform to and comply with the lawful and reasonable
directions and instructions given to him by the Company’s Chief Executive
Officer and its Board of Directors.  The Executive shall use reasonable efforts
to promote and serve the interests of the Company and shall not engage in any
other business activity, whether or not such activity shall be engaged in for
pecuniary profit, except that the Executive may participate in the activities of
professional trade organizations and engage in personal investing activities,
provided that such activities do not interfere in any material respect with the
services to be provided by the Executive hereunder and are not in companies that
compete with the Company.

Section 5.Reimbursement for Expenses.  In addition to, but without duplication
of, the expenses described in Section 3, Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder,
including, without limitation, expenses for travel, entertainment, maintaining
professional licenses and certifications, trade association fees, attendance at
association meetings and conferences, lodging and similar items in accordance
with the Company’s expense reimbursement policy, as the same may be modified by
the Company from time to time. The Company shall reimburse Executive for all
such proper expenses upon presentation by Executive of itemized accounts of such
expenditures in accordance with the financial policy of the Company, as in
effect from time to time.

Section 6.[Intentionally Omitted.]

Section 7.Termination and Default.

(a)Death.  Executive’s employment shall automatically terminate upon his death
and upon such event, Executive’s estate shall be entitled to receive only the
Accrued Compensation (as hereinafter defined) pursuant to Section 7(g)(iii)
hereof and no other severance compensation.

4

 

--------------------------------------------------------------------------------

 

(b)Disability.  If Executive is unable to perform the duties required of him
under this Agreement because of illness, incapacity, or physical or mental
disability, the Employment Term shall continue and the Company shall pay all
compensation required to be paid to Executive hereunder, unless Executive is
unable to perform the duties required of him under this Agreement for an
aggregate of 120 days (whether or not consecutive) during any 12-month period
during the term of this Agreement (a “Disability”), in which event Executive’s
employment shall terminate and Executive shall be entitled to receive only the
Accrued Compensation pursuant to Section 7(g)(iii) hereof and the Disability
Payments pursuant to Section 3(f), and no other severance compensation.

(c)Cause.  The Company may terminate Executive’s employment at any time, with
Cause.  For purposes of this Agreement, “Cause” shall mean the occurrence of any
of the following: (i) Executive’s failure (except where due to a disability
contemplated by subsection (b) hereof), neglect or refusal to perform the duties
required under this Agreement, (ii) any breach of this Agreement by Executive
(or any grossly negligent, willful or intentional act of Executive) that injures
the reputation or business of the Company or its affiliates in any material
respect; (iii) material breach by Executive of his obligations under this
Agreement; (iv)  Executive’s gross negligence in the performance of, or
intentional, material nonperformance of, any of Executive’s material duties and
responsibilities hereunder which continues for ten (10) days after receipt of
written notice of need to cure; (v)  Executive’s dishonesty, fraud or misconduct
with respect to the business or affairs of the Company; (vi) Executive’s
indictment of, conviction of, or pleading of no contest to a felony or any
misdemeanor involving fraud; (vii) the commission by Executive of an act of
fraud or embezzlement, or any other act involving the misappropriation of funds
or assets; or (viii) chronic alcohol abuse or illegal drug use by
Executive.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board of Directors or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.
Cause shall not exist pursuant to clause (i), (ii), (iii) or (iv) of this
Section 7(c) unless Executive has failed to correct the activity alleged to
constitute Cause within ten (10) days following written notice from the Company
of such activity, which notice shall specifically set forth the nature of such
activity and the corrective action reasonably sought by the Company.
Notwithstanding the foregoing, the termination of Executive’s employment for
Cause shall be pursuant to the action of the Board of Directors, taken in
conformity with the Bylaws of the Company.  In the event of Executive’s
termination for Cause as set forth above, Executive shall not be entitled to any
severance compensation.  

(d)Without Cause.  The Company may terminate Executive’s employment during the
Employment Term without Cause at any time by giving written notice to Executive.
A termination of Executive’s employment without Cause shall mean a termination
initiated by the Company for any reason other than (i) Cause or (ii) on account
of death or Disability. A termination without Cause shall be effective
immediately upon notice given by the Company to Executive, or such later date as
may be mutually agreed between Executive and the Company.  Upon a termination of
employment without Cause, Executive shall be entitled to the compensation
payments provided in Section 7(g)(i).

5

 

--------------------------------------------------------------------------------

 

(e)Resignation/Termination for Good Reason.  Executive shall have the right to
terminate his employment for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following: (i) the failure by
the Company to pay to Executive the compensation and benefits, or expense
reimbursement in accordance with Sections 3 and 5 herein; (ii) a material
diminution in Executive’s responsibilities or authority, or diminution of
Executive’s title; (iii) if the location of the Company’s principal place of
business is moved to another location more than sixty (60) miles away from
Williamsburg, Virginia; (iv) any material breach of this Agreement by the
Company; or (v) following a Change in Control (as defined below) of Employer
followed by a termination of Executive’s employment within (12) months of such
Change in Control; provided that Executive must provide written notice of
termination of employment for Good Reason within thirty (30) days following
Executive’s knowledge of an event constituting Good Reason or such event shall
not constitute Good Reason hereunder.  Good Reason shall not exist upon a
termination of employment described in Section 7(b), (c) or (d) herein.  Upon
termination pursuant to this Section 7(e), Executive shall be entitled to the
compensation payments provided in Section 7(g)(i).

Notwithstanding the foregoing, Good Reason shall not be deemed to exist unless
the Company fails to cure the event giving rise to Good Reason within thirty
(30) days after receipt of written notice thereof given by Executive. For
purposes of this Agreement, “Change in Control” shall mean the following events
or circumstances that occur after the Commencement Date:

(A)The ownership or acquisition (whether by a merger contemplated by Section
7(e)(B) below, or otherwise) by any Person (other than a Qualified Affiliate (as
defined below)), in a single transaction or a series of related or unrelated
transactions, of Beneficial Ownership of more than fifty percent (50%) of (i)
the Company’s outstanding common stock (the “Common Stock”) or (ii) the combined
voting power of the Company’s outstanding securities entitled to vote generally
in the election of directors (the “Outstanding Voting Securities”);

(B)The merger or consolidation of the Company with or into any other Person
other than a Qualified Affiliate, if, immediately following the effectiveness of
such merger or consolidation, Persons who did not Beneficially Own Outstanding
Voting Securities immediately before the effectiveness of such merger or
consolidation directly or indirectly Beneficially Own more than fifty percent
(50%) of the outstanding shares of voting stock of the surviving entity of such
merger or consolidation (including for such purpose in both the numerator and
denominator, shares of voting stock issuable upon the exercise of then
outstanding rights (including then exercisable conversion rights), options or
warrants) (“Resulting Voting Securities”), provided that, for purposes of this
Section 7(e), if a Person who Beneficially Owned Outstanding Voting Securities
immediately before the merger or consolidation Beneficially Owns a greater
number of the Resulting Voting Securities immediately after the merger or
consolidation than the number the Person received solely as a result of the
merger or consolidation, that greater number will be treated as held by a Person
who did not Beneficially Own Outstanding Voting Securities before the merger or
consolidation, and provided further that such merger or consolidation would also
constitute a Change in Control if it would satisfy the foregoing test if rights,
options and warrants were not included in the calculation;

6

 

--------------------------------------------------------------------------------

 

(C)Any one or a series of related sales or conveyances to any Person or Persons
(including a liquidation) other than any one or more Qualified Affiliates of all
or substantially all of the assets of the Company;

(D)Incumbent Directors cease to be two-thirds (2/3) of the members of the Board
of Directors, where an “Incumbent Director” is (i) an individual who is a member
of the Board of Directors on the Commencement Date or (ii) any new director
whose appointment by the Board of Directors or whose nomination for election by
the stockholders was approved by at least two-thirds (2/3) of the persons who
were already Incumbent Directors at the time of such appointment, election or
approval, other than any individual who assumes office initially as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors or as a result of
an agreement to avoid or settle such a contest or solicitation; or

(E)The occurrence immediately before the completion of a tender offer for the
Company’s securities representing more than fifty percent (50%) of the
Outstanding Voting Securities, other than a tender offer by a Qualified
Affiliate.

(F)For purposes of this Agreement, the following definitions shall apply:

(a)“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” shall
have the meanings provided in Exchange Act Rule 13d-3;

(b)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;

(c)“Person” shall mean any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, partnership, joint venture, limited liability
company, legal entity of any kind, government, or political subdivision, agency
or instrumentality of a government, as well as two or more Persons acting as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of the Company’s securities; and

(d)“Qualified Affiliate” shall mean (i) any directly or indirectly wholly owned
subsidiary of the Company; (ii) any employee benefit plan (or related trust)
sponsored or maintained by the Company or by any entity controlled by the
Company; or (iii) any Person consisting or controlled in whole or in part of or
by the Executive or one or more individuals who are then the Company’s Chief
Executive Officer or any other named executive officer (as defined in Item 402
of Regulation S-K under the Securities Act of 1933) of the Company as indicated
in its most recent securities filing made before the date of the transaction.

(f)Payment in Lieu. The Company may, in its sole discretion, at any time after
notice of termination without Good Reason has been given to the Company by
Executive, terminate this Agreement, provided that, in addition to any amount
payable to Executive under Section 7(g) herein, the Company shall pay to
Executive (without duplication) his then current Salary and continue benefits
provided pursuant to Section 3(d) herein, for the duration of the unexpired
notice period.

7

 

--------------------------------------------------------------------------------

 

(g)Termination Payments.

(i)Termination Without Cause or By Executive for Good Reason. In the event that
during the Employment Term Executive’s employment is terminated by the Company
without Cause or Executive terminates his employment for Good Reason, the
Company shall pay to Executive the sum of the following amounts:

(A) All amounts fully earned pursuant to the terms of this Agreement, but unpaid
hereunder through the date of termination, if any, in respect of Salary, any
accrued but not yet paid Annual Performance Bonus owed for the year prior to
Executive’s termination, vesting of any previously issued stock options or
restricted stock, payment of life, health and disability insurance coverage for
a period of five (5) years following termination, and unreimbursed expenses;
provided, however, that the Company’s obligation to pay life, health and/or
disability insurance shall terminate prior to such fifth year anniversary if
Executive accepts other employment that would reasonably be expected to provide
such insurance;

(B) A severance payment equal to three (3) times Executive’s combined Salary and
actual bonus compensation for the preceding fiscal year will be paid within five
(5) days of Executive’s last day of employment; and

(C) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of payment, award, benefit or distribution) by the Company (or any
of its affiliates) to or for the benefit of Executive (whether pursuant to the
terms of this Agreement or otherwise) (the “Payments”) would be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), and (ii) the
reduction of the amounts payable to Executive under this Agreement to the
maximum amount that could be paid to Executive without giving rise to the Excise
Tax (the “Safe Harbor Cap”) would provide Executive with a greater after-tax
amount than if such amounts were not reduced, then the amounts payable to
Executive under this Agreement shall be reduced (but not below zero) to the
Safe  Harbor Cap.  The reduction of the amounts payable hereunder, if
applicable, shall be made to the extent necessary in the following order: (i)
the acceleration of vesting of stock options with an exercise price that exceeds
the then fair market value of the stock subject to the award; (ii) the payments
under Section 7(g)(i)(B); (iii) all other payments under this Section 7(g)(i);
and then (iv) the acceleration of vesting of restricted stock and stock options
with an exercise price that does not exceed the then fair market value of the
stock subject to the award.  For purposes of reducing the Payments to the Safe
Harbor Cap, only amounts payable under this Agreement (and no other Payments)
shall be reduced.  If the reduction of the amounts payable hereunder would not
result in a greater after-tax result to Executive, no amounts payable under this
Agreement shall be reduced pursuant to this provision.

8

 

--------------------------------------------------------------------------------

 

All determinations required to be made under this Section 7(g)(i)(C) shall be
made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company.  Notwithstanding the foregoing, in the event (i) the Board of
Directors of the Company shall determine prior to the Change in Control that the
Accounting Firm is precluded from performing such services under applicable
auditor independence rules; (ii) the Audit Committee of the Board of Directors
of the Company determines that it does not want the Accounting Firm to perform
such services because of auditor independence concerns; or (iii) the Accounting
firm is serving as accountant or auditor for the person(s) effecting the Change
in Control, the Board of Directors of the Company shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees, costs and expenses (including, but not limited to,
the costs of retaining experts) of the Accounting Firm shall be borne by the
Company.  If payments are reduced to the Safe Harbor Cap or the Accounting firm
determines that no Excise Tax is payable by Executive without a reduction in
payments, the Accounting Firm shall provide a written opinion to Executive to
such effect, that Executive is not required to report any Excise Tax on
Executive’s federal income tax return, and that the failure to report the Excise
Tax, if any, on Executive’s applicable federal income tax return will not result
in the imposition of a negligence or similar penalty.  The determination by the
Accounting Firm shall be binding upon the Company and Executive (except as
provided below).

If it is established pursuant to a final determination of a court or an Internal
Revenue Service (the “IRS”) proceeding which has been finally and conclusively
resolved, that Payments have been made to, or provided for the benefit of,
Executive by the Company, which are in excess of the limitations provided in
this Section (referred to hereinafter as an “Excess Payment”), Executive shall
repay the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of Executive’s receipt of such Excess Payment until the
date of such repayment.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be

9

 

--------------------------------------------------------------------------------

 

made under this Section.  In the event that it is determined (i) by the
Accounting Firm, the Company (which shall include the position taken by the
Company, or together with its consolidated group, on its federal income tax
return) or the IRS or (ii) pursuant to a determination by a court, that an
Underpayment has occurred, the Company shall pay an amount equal to such
Underpayment to Executive within ten (10) days of such determination together
with interest on such amount at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date such amount would have been paid to
Executive until the date of payment.  Executive shall cooperate, to the extent
Executive’s expenses are reimbursed by the Company, with any reasonable requests
by the Company in connection with any contests or disputes with the IRS in
connection with the Excise Tax or the determination of the Excess Payment.

Notwithstanding anything to the contrary in the foregoing provisions of this
Section 7(g)(i)(C): (i) payment of the portion of any Underpayment that is taxes
shall not be made later than December 31 of the year next following the year in
which the Excise Tax is remitted to the taxing authority; (ii) payment of the
portion of any Underpayment that is interest or penalties incurred by Executive
with respect to such taxes shall not be made later than December 31 of the year
next following the year in which Executive incurs such interest or penalties, as
applicable; and (iii) reimbursement of expenses incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability, whether
federal, state, local or foreign, shall not be made later than the end of the
year following the year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, the end of the year following the
year in which the audit is completed or there is a final nonapplicable
settlement or other resolution of the litigation.  If the Underpayment is a
deferral of compensation, the amount of interest and penalties eligible for
payment or reimbursement in any year shall not affect the amount of such
interest and penalties eligible for payment or reimbursement in any other year,
nor shall such right to payment or reimbursement be subject to liquidation or
exchange for another benefit.

(ii)Limitations. Executive agrees that he shall not be entitled to any pro-rated
payment of the Annual Performance Bonus for the year of Executive’s
termination.  Notwithstanding any other provision in this Agreement or the terms
of any severance plan or policy maintained by the Company or its affiliates to
the contrary, if Executive is entitled to the severance benefit provided in
Section 7(g)(i), Executive shall not be entitled to receive any other payments
or benefits under any other severance or similar plan maintained by the Company
or its affiliates.

10

 

--------------------------------------------------------------------------------

 

(iii)Termination Due to Death or Disability. In the event that during the
Employment Term Executive’s employment is terminated by the Company due to
Executive’s death or Disability, the Company shall pay to Executive, or
Executive’s estate, all amounts fully earned pursuant to the terms of this
Agreement, but unpaid hereunder through the date of termination, if any, in
respect of Salary, and accrued but not yet paid Annual Performance Bonus owed
from the year prior to Executive’s termination (the “Accrued Compensation”).

(iv)Termination for Cause or By Executive Without Good Reason. In the event that
during the Employment Term Executive’s employment is terminated by the Company
for Cause or by Executive by resignation without Good Reason, the Company shall
pay to Executive the Accrued Compensation.

(v)Expiration of Agreement. If either the Company or Executive elects not to
renew this Agreement and it expires, Executive shall not receive any termination
payments other than any amounts fully earned pursuant to the terms of this
Agreement, but unpaid hereunder through the date of expiration of this
Agreement, if any, in respect of Salary, and any accrued but not yet paid Annual
Performance Bonus owed with respect to the year of such expiration and any prior
year.

(h)No Mitigation or Offset. In the event of any termination of Executive’s
employment hereunder, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due Executive under this
Agreement on account of amounts purportedly owing by Executive to the Company or
amounts earned by Executive from any source. Any amounts due to Executive under
this Agreement upon termination of employment are considered to be reasonable by
the Company and are not in the nature of a penalty.

(i)Survival of Operative Sections. Upon any termination of Executive’s
employment, the provisions of Sections 7(g) and 8 through 22 of this Agreement
shall survive to the extent necessary to give effect to the provisions thereof.

(j)Specified Employee Delay.  The time and form of payment of any amount or
benefits upon Executive’s termination of employment described in the preceding
provisions of this Section 7 (including expense reimbursements) shall be made in
accordance with such Section, provided that if Executive is a “specified
employee” under Section 409A of the Code, payment shall be delayed until the
earlier to occur of (i) Executive’s death or (ii) the date that is six (6)
months and one (1) day following Executive’s termination of employment (the
“Delay Period”), unless the payment at such time can be characterized as a
“short-term deferral” for purposes of Section 409A of the Code or as otherwise
exempt from the provisions of Section 409A of the Code.  Upon the expiration of
the Delay Period, if any, all payments and benefits delayed pursuant to this
Section 7(j) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments due under the preceding provisions of this Section 7,
whichever is applicable, shall be payable at the same time and in the same form
as such amounts and benefits would have been paid in accordance with their
original payment schedule under this Section 7.  For purposes of applying the
provisions of Section 409A of the Code, each separately identified amount to
which Executive is entitled shall be treated as a separate payment.  For
purposes of this Section 7, no termination of employment shall be treated as
having occurred unless such termination qualifies as a “separation from service”
under Section 409A of the Code.

11

 

--------------------------------------------------------------------------------

 

(k)Reimbursements.  Payment or reimbursement of expenses incurred by Executive
pursuant to the provisions of this Section 7, other than reimbursements that
would otherwise be exempt from income or the application of Section 409A of the
Code, shall be made promptly and in no event later than December 31 of the year
following the year in which such expenses were incurred, and the amount of such
expenses eligible for payment or reimbursement, or in-kind benefits provided, in
any year shall not affect the amount of such expenses eligible for payment or
reimbursement, or in-kind benefits to be provided, in any other year, except for
any limit on the amount of expenses that may be reimbursed under an arrangement
described in Section 105(b) of the Code.  Additionally, any right to expense
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.  If Executive is a “specified employee” under
Section 409A of the Code, the full cost of the continuation or provision of
life, health and disability insurance coverage under any provision of this
Section 7 (other than any cost of any coverage that is exempt from Section 409A
of the Code) shall be paid by Executive until the end of the Delay Period, and
such cost shall be reimbursed by the Company to, or on behalf of, Executive in a
lump sum cash payment on the day following the Delay Period.

(l)No Acceleration.  Notwithstanding anything in this Agreement to the contrary,
the time or schedule of any payment or amount scheduled to be paid pursuant to
the terms of this Agreement, including but not limited to any stock options,
restricted stock or other equity-based award, payment or amount that provides
for the “deferral of compensation” under Section 409A of the Code, shall not be
accelerated except as otherwise permitted under Section 409A of the Code and the
guidance and U.S. Department of the Treasury regulations issued thereunder.

Section 8.Confidentiality and Non-Disclosure Covenants.

(a)Confidential Information.  The Company considers one of its most valuable
assets to be its confidential and trade secret information, including, but not
limited to, potential real estate acquisition targets and client lists of the
respective hotel properties (hereinafter collectively referred to as
“Confidential Information”).  Confidential Information shall not include
information which:  (i) has previously been disclosed by the Company in
published papers; (ii) becomes part of the public domain, by publication or
otherwise; and (iii) is not due to the direct or indirect acts or omissions of
Executive. The parties to this Agreement recognize that the Company has invested
and will continue to invest considerable amounts of time and resources in
attaining and developing the Company’s Confidential Information, and any
unauthorized disclosure or release of such Confidential Information in any form
would harm the Company.

(b)Non-Disclosure of Confidential Information.   Executive shall refrain from
directly or indirectly disclosing to any third party, for any purpose other than
for the direct benefit of the Company, any of the Company’s Confidential
Information during his employ and thereafter, whatever the reason for his
leaving the Company’s employment.

(c)Confidentiality of the Company’s Property.   Executive recognizes that all of
the documents and other tangible items which contain any of the Company’s
Confidential Information are the Company’s property exclusively, including those
documents and items which Executive may have developed or contributed to
developing while employed by the Company, whether or not developed during
regular working hours or on the Company’s premises.

12

 

--------------------------------------------------------------------------------

 

(d)Executive recognizes that all materials, identification information, keys,
computer software and hardware, computer programming libraries, manuals,
databases, disks, tapes, patent applications, technical notes and equipment the
Company provides for Executive are also the property of the Company
exclusively.  All items described in this and the preceding paragraph are
hereinafter collectively referred to as the “Company’s Property”.

(e)Should Executive’s employment be terminated for any reason, Executive shall:

 

(i)

Refrain from taking any of the Company’s Property or allowing any of the
Company’s Property to be taken from the Company’s premises;

 

(ii)

Refrain from reproducing in any manner or allowing to be reproduced any of the
Company’s Property;

 

(iii)

Refrain from removing any such reproduction from the Company’s premises; and

 

(iv)

Immediately return to the Company any original or reproduction of the Company’s
Property in his custody, control or possession.

Section 9.Non-Competition and Non-Solicitation Covenants. During his employment
with the Company and for a period of one (1) year following the termination of
Executive’s employment, except in the case of either termination without Cause
pursuant to Section 7(d) or resignation/termination for Good Reason pursuant to
Section 7(e) (the “Restricted Period”), or unless Executive receives the
Company’s advance written waiver, Executive shall not, either directly or
indirectly, either on his own behalf or on behalf of another business, engage in
or assist others in any of the following activities:

(a)Soliciting, hiring, recruiting, or attempting to recruit, for any business
which competes with the Company’s Business, any person employed by or contracted
with the Company or employed by or contracted with the Company during the twelve
(12) months immediately preceding Executive’s termination of employment with the
Company;

(b)Soliciting for any business which competes with the Company’s Business, any
competitive business from any of the Company’s customers during the twelve (12)
months immediately preceding Executive’s termination of employment, or specific
prospective customers solicited by the Company during the six (6) months
immediately preceding Executive’s termination of employment; or

13

 

--------------------------------------------------------------------------------

 

(c)In the Market Area (as hereinafter defined), entering into, engaging in,
being employed by, being connected to, consulting or rendering services for, any
business which competes with, or is similar to, the Company’s Business or
business known to Executive to be conducted by the Company or planned to be
conducted by the Company at the time of Executive’s separation from employment
with the Company, in a capacity performing management functions similar to those
performed or managed by Executive while employed by the Company.  This provision
shall not restrict Executive from owning a passive investment interest of the
outstanding equity ownership or share in an organization represented by
securities publicly traded on a recognized national securities exchange for
exchange.  For purposes of this provision, “Market Area” shall be defined as
Savannah, Georgia; Raleigh, North Carolina; Jacksonville, Florida; Tampa,
Florida; Hollywood, Florida; Jeffersonville, Indiana; Philadelphia,
Pennsylvania; Wilmington, North Carolina; Laurel, Maryland; Houston, Texas;
Atlanta, Georgia; Arlington, Virginia and any other city or metropolitan area
within the United States in which a hotel owned by the Company or with respect
to which the Company or an affiliate has an ownership interest is located as of
the last day of the Employment Term.

Section 10.Injunctive Relief. Without intending to limit the remedies available
to the Company, Executive acknowledges that a breach of any of the covenants
contained in Sections 8 and 9 hereof may result in material irreparable injury
to the Company or its subsidiaries or affiliates for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Sections 8 and 9
hereof, restraining Executive from engaging in activities prohibited by Sections
8 and 9 hereof or such other relief as may be required specifically to enforce
any of the covenants in Sections 8 and 9 hereof.  

Section 11.Extension of Restricted Period. In addition to the remedies the
Company may seek and obtain pursuant to Section 10 of this Agreement, the
Restricted Period shall be extended by any and all periods during which
Executive shall be found by a court to have been in violation of the covenants
contained in Sections 8 and 9 hereof.

Section 12.Representations and Warranties. Executive and the Company represent
and warrant to the other as follows:

(a)This Agreement, upon execution and delivery by Executive and the Company will
be the valid and binding obligation of Executive and the Company, respectively,
enforceable against Executive and the Company in accordance with its terms.

(b)As to Executive only, neither the execution and delivery of this Agreement
nor the performance of this Agreement in accordance with its terms and
conditions by Executive (i) requires the approval or consent of any governmental
body or of any other person or (ii) conflicts with or results in any breach or
violation of, or constitutes (or with notice or lapse of time or both would
constitute) a default under, any agreement, instrument, judgment, decree, order,
statute, rule, permit or governmental regulation applicable to Executive.

14

 

--------------------------------------------------------------------------------

 

(c)The representations and warranties of Executive and the Company contained in
this Section 12 shall survive the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby.

Section 13.Assignment; No Third-Party Beneficiaries. This Agreement shall inure
to the benefit of, and be binding on, the successors and assigns of each of the
parties, including, but not limited to, Executive’s heirs, Executive’s guardian
in the event of Executive’s disability, the personal representatives of
Executive’s estate and any successor to all or substantially all of the business
and/or assets of the Company. This Agreement, and Executive’s rights and
obligations hereunder, may not be assigned by Executive; any purported
assignment by Executive in violation hereof shall be null and void. The Company
may assign this Agreement and its rights hereunder, but in the event of
assignment, the assignee shall expressly assume all obligations of the Company
hereunder and the Company shall remain fully liable for the performance of all
of such obligations in the manner prescribed in this Agreement. Except as
otherwise provided herein, nothing in this Agreement shall confer upon any
person or entity not a party to this Agreement, or the legal representatives of
such person or entity, any rights or remedies of any nature or kind whatsoever
under or by reason of this Agreement.

Section 14.Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto.  No waiver by either of the parties
hereto of their rights hereunder shall be deemed to constitute a waiver with
respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.

Section 15.Ethical Conduct.   Executive shall conduct business in an ethical
manner by:

(a)Avoiding conflicts of interest;

(b)Complying with the Company’s Code of Business Conduct;

(c)Refusing to accept, and reporting to the Company the offering of, anything of
material value, including a gift, loan on preferential terms, reward, promise of
future employment, favor or service which would influence a reasonably prudent
person in the discharge of his duties for the Company or which is based on any
understanding that his action would be influenced; and

(d)Abiding by the Company’s policies and guidelines in place from time to time
or which the Company may issue as it deems appropriate.

Section 16.Indemnification.  Executive and the Company shall enter into an
indemnification agreement providing for the indemnification of Executive to the
fullest extent permitted by Maryland law.

15

 

--------------------------------------------------------------------------------

 

Section 17.Severability, Governing Law. Executive acknowledges and agrees that
the covenants set forth in Sections 8 and 9 hereof are reasonable and valid in
geographical and temporal scope and in all other respects. If any of such
covenants or such other provisions of this Agreement are found to be invalid or
unenforceable by a final determination of a court or arbitration panel of
competent jurisdiction (a) the remaining terms and provisions hereof shall be
unimpaired and (b) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO ITS CONFLICT OF
LAWS RULES.

Section 18.Notices.

(a)All communications under this Agreement shall be in writing and shall be
delivered by hand or mailed by overnight courier or by registered or certified
mail, postage prepaid

 

If to the Company:

 

Sotherly Hotels Inc.

 

 

306 South Henry Street

 

 

Williamsburg, VA  23185

 

 

 

If to Executive:

 

Scott M. Kucinski

 

 

306 South Henry Street, Suite 100

 

 

Williamsburg, VA  23185

 

(b)Any notice so addressed shall be deemed to be given: if delivered by hand, on
the date of such delivery; if mailed by overnight courier, on the first business
day following the date of such mailing; and if mailed by registered or certified
mail, on the third business day after the day of such mailing.

Section 19.Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.

Section 20.Entire Agreement. This Agreement constitutes the entire understanding
and agreement of the parties hereto regarding the employment of Executive. This
Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement.  The Prior Employment Agreement is hereby
terminated and is of no further force or effect.

Section 21.Severability. In the event that any part or parts of this Agreement
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not effect the remaining
provisions of this Agreement which shall remain in full force and effect.

16

 

--------------------------------------------------------------------------------

 

Section 22.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

Section 23.Arbitration, Service, Venue, Jury Trial.  Any unresolved dispute or
controversy arising or in connection with this Agreement shall be settled
exclusively by arbitration, conducted before a single arbitrator in
Williamsburg, Virginia in accordance with the rules of the American Arbitration
Association then in effect.  The arbitrator shall not have the authority to add
to, detract from, or modify any provision hereof nor to award punitive damages
to any injured party.  The arbitrator shall have the authority to order
back-pay, severance compensation, vesting of options (or cash compensation in
lieu of vesting of options), reimbursement of costs, including those incurred to
enforce this Agreement, and interest thereon in the event the arbitrator
determines that employee was terminated without Disability or Cause, each as
defined in Section 7, or that the Company has otherwise materially breached this
Agreement.  A decision by the arbitrator shall be final and binding.  Judgment
may be entered on the arbitrator’s award in any court having
jurisdiction.  Nothing in this section shall affect or limit the Company’s right
to obtain any type of relief available to it in a court of law as a result of
the Executive’s breach of Sections 8 and 9.  In the event either party seeks
such relief, the parties hereby (i) submit to the exclusive jurisdiction of the
Commonwealth of Virginia and the U.S. federal courts in the Commonwealth of
Virginia, (ii) consent that any such action or proceeding may be brought in any
such venue, (iii) waive any objection that any such action or proceeding, if
brought in any such venue, was brought in any inconvenient forum and agree not
to claim the same, (iv) agree that any judgment in any such action or proceeding
may be enforced in other jurisdictions, (v) consent to service of process at the
address set forth in Section 18 herein, and (vi) to the extent applicable, waive
their respective rights to a jury trial of any claim or cause of action based on
or arising out of this Agreement or any dealings between them relating to the
subject matter of this Agreement.

Section 24.Section 409A.  The parties intend that this Agreement and the
benefits provided hereunder be interpreted and construed to be exempt from or
compliant with Section 409A of the Code to the extent applicable thereto.
Notwithstanding any provision of the Agreement to the contrary, the Agreement
shall be interpreted and construed consistent with this intent, provided that
the Company shall not be required to assume any increased economic burden in
connection therewith.  Although the Company intends to administer the Agreement
so that it will comply with the requirements of Section 409A of the Code, the
Company does not represent or warrant that the Agreement will comply with
Section 409A of the Code or any other provision of federal, state, local, or
non-United States law.  Except as otherwise provided in Section 7(g)(i)(C) with
respect to any excise tax imposed under Section 4999 of the Code, neither the
Company, nor its affiliates, nor their respective directors, officers, employees
or advisers shall be liable to Executive (or any other individual claiming a
benefit through Executive) for any tax, interest, or penalties Executive may owe
as a result of compensation paid under the Agreement, and the Company and its
affiliates shall have no obligation to indemnify or otherwise protect Executive
from the obligation to pay any taxes pursuant to Section 409A of the Code.

17

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Sotherly Hotels Inc.

 

 

 

 

 

 

By:

 

/s/ David R. Folsom

Name:

 

David R. Folsom

Title:

 

President and CEO

 

Executive

 

 

/s/ Scott M. Kucinski

Scott M. Kucinski

 

18

 